Yacoub v Vogt (2020 NY Slip Op 04086)





Yacoub v Vogt


2020 NY Slip Op 04086


Decided on July 17, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 17, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., PERADOTTO, LINDLEY, TROUTMAN, AND DEJOSEPH, JJ.


706 CA 19-02358

[*1]STEPHEN YACOUB, PLAINTIFF-RESPONDENT,
vANDREA VOGT, DEFENDANT-APPELLANT. 


MICHAEL D. SCHMITT, ROCHESTER, FOR DEFENDANT-APPELLANT.

	Appeal from an order of the Supreme Court, Monroe County (Richard A. Dollinger, A.J.), entered June 14, 2019. The order granted plaintiff's motion to dismiss the order to show cause filed by defendant. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: July 17, 2020
Mark W. Bennett
Clerk of the Court